                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


KYLE & BETTY DAVIS,
                                                     Case No. 15-11125
            Plaintiffs,
                                                     SENIOR U.S. DISTRICT JUDGE
v.                                                   ARTHUR J. TARNOW

TRANE, U.S., INC.,                                   U.S. MAGISTRATE JUDGE
                                                     ELIZABETH A. STAFFORD
            Defendants.

                                       /


 OPINION AND ORDER ON MOTIONS IN LIMINE [136, 138, 139, 141, 142, 143, 144,
                       145, 146, 147, 148, 161]

      Kyle Davis was an employee of a contractor tasked with moving an

approximately five-ton commercial chiller into Wayne Memorial High School on

March 30, 2012. The chiller fell over during installation, crushed Mr. Davis, and

rendered him a quadriplegic.

      Plaintiffs, Kyle Davis and his wife Betty Davis, brought this products liability

suit on March 26, 2015 to recover damages from the allegedly dangerous design of

the chiller, which was a Model RTWD Series R 70-250 ton water-cooled helical and

rotary chiller manufactured by Defendant Trane, U.S., Inc. [Dkt. # 1]. Before the

Court are 12 motions in limine brought by both Plaintiffs [136, 138, 139, 141, 142,



                                      Page 1 of 24
161] and Defendant [143, 144, 145, 146, 147, 148]. A hearing was held on

November 26, 2019, and all but one of these motions were taken under advisement.

                                STANDARD OF REVIEW

       “Orders in limine which exclude broad categories of evidence should rarely

be employed.” Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th

Cir. 1975). The court should exclude evidence in advance of a trial only when

evidence is clearly inadmissible on all potential grounds. Indiana Ins. Co. v. Gen.

Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004) (citing Luce v. United

States, 469 U.S. 38, 41 n. 4 (1984)). Unless movant makes such a showing,

evidentiary rulings should be made in trial, so that “questions of foundation,

relevance and potential prejudice can be resolved in proper context.” Id. The denial

of a motion in limine, therefore, creates no guarantee that the evidence at issue will

be admitted at trial. Id.

                                       ANALYSIS

       I.     DEFENDANTS’ MOTIONS

  Defendant’s Motion in Limine To Exclude Dissimilar “TIM Tickets” and
  Other Incident Evidence [146] and Defendant’s Motion to Exclude Quebec
                          Installation Video [147]

       Plaintiffs bring this products liability suit under several theories of negligence:

negligent design, negligent failure to warn, implied warranty, express warranty, and

negligent misrepresentation. They have also alleged gross negligence and willful


                                        Page 2 of 24
disregard. At issue is whether evidence of other similar incidents (“OSI”) is

admissible to prove negligent design. OSI evidence may also be admissible to prove

gross negligence or willful disregard where previous accidents are alleged to have

provided Trane with notice of the chiller’s dangerous design.

      To prove a design defect under Michigan law, a plaintiff must show that
      the product was “not reasonably safe for its foreseeable uses” and that a
      “risk-utility analysis” favored a safer design. Under this approach, a
      plaintiff must show that (1) the product was not reasonably safe when it
      left the control of the manufacturer; and (2) a “feasible alternative
      production practice was available that would have prevented the harm
      without significantly impairing the usefulness or desirability of the product
      to users.”

Croskey v. BMW of N. Am., Inc., 532 F.3d 511, 515–16 (6th Cir. 2008) (quoting
M.C.L. 600.2946(2)).

      The first of the six factors under Michigan’s risk-utility doctrine is “that the

severity of the injury was foreseeable by the manufacturer.” Id. OSI evidence may

therefore goes not only to the danger of the chiller’s design, but also to the question

of whether “the manufacturer exercised reasonable care in making the design

choices it made.” Prentis v. Yale Mfg. Co., 421 Mich. 670, 688, 365 N.W.2d 176

(Mich. 1984).

      Whether the jury’s inquiry into this matter will incorporate OSI evidence will

depend on whether Plaintiff can prove that those incidents are truly similar. Federal

Rules of Evidence 401 & 403 require evidence introduced at trial to meet minimum

standards of relevancy. With that in mind, the United States Court of Appeals for the


                                      Page 3 of 24
Sixth Circuit has found that other similar incidents must be “substantially similar”

to the one at issue to be admissible. Surles ex. Rel. Johnson v. Greyhound Lines, Inc.,

474 F.3d 288 (6th Cir. 2007) (quoting Rye v. Black & Decker Mfg. Co., 889 F.2d

100, 102 (6th Cir.1989)). “Incidents which ‘occurred under similar circumstances or

share the same cause’ can properly be deemed substantially similar.” Id. For

instance, in a case where a railing on the fourth floor of a stairwell gave way,

evidence that the railing on the third floor almost gave way when a worker leaned

against it is admissible.

      Such evidence is relevant as tending to show the dangerous condition of
      the premises, and [Defendant’s] knowledge of such condition, if it relates
      to an occurrence which happened under substantially the same conditions
      at substantially the same place as the accident in suit and at a time not too
      remote therefrom.

New York Life Ins. Co. v. Seighman, 140 F.2d 930, 932 (6th Cir. 1944).

      Defendants challenge the admissibility of evidence of 29 incidents that

Plaintiffs maintain are substantially similar to the March 30, 2012 accident. Plaintiffs

can prove admissibility if the proposed OSI either a) occurred under similar

circumstances, or, b) shared the same cause, as the incident for which damages are

sought.

      The first grouping of other similar incidents can be found in Plaintiff’s

exhibits of TIM Tickets. Trane produced records in a system called Trane Interaction

Management (“TIM”) for the purpose of determining whether warranties should be


                                       Page 4 of 24
honored on damaged products. Plaintiff has proffered 27 “tickets” from this system

which record discussions on whether warranties should be honored, and whether

repair was possible, for various chillers that were damaged during installation,

typically by falling over. Each ticket provides a brief description of what happened

and a brief description of the parts of the chiller that were damaged in the fall.

Photographs of the damaged components are usually attached. One of those TIM

Tickets refers to the “Quebec Installation,” where a video is also available of an

RTWD chiller tipping over in a loading bay while a man is doing something behind

it that is not visible from the video.

      Defendant argues that these incidents are not substantially similar, because

they occurred under different circumstances and their causality is unknown. Trane

has observed that Kyle Davis was supervising employees in an attempt to 1) install

2) a Trane RTWD 250 model chiller 3) on isolator feet 4) by using a tool as a jack

to elevate the chiller up in the air from underneath 5) without the use of an overhead

lifting support 6) that tipped over during installation. It argues that exceedingly few

of these factors can be found in any of the TIM Tickets.

      The Sixth Circuit has cautioned against “too narrowly” defining similar

circumstances. Rimer v. Rockwell, 641 F.2d 450, 456 (6th Cir. 1981). The substantial

similarity rule does not require that products be identical, but only that there be

“substantial similarity among the variables relevant to the plaintiff's theory of


                                         Page 5 of 24
defect.” Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1248 (10th Cir. 2000). This

rule has been adopted by the Sixth Circuit in Clark v. Chrysler Corp., 310 F.3d 461,

473-74 (6th Cir. 2002) (overruled on other grounds by State Farm Mut. Auto Ins.

Co. v. Campbell, 538 U.S. 408 (2003)). Relatedly, “the relevance of the evidence

will thus depend not only on the character of the evidence itself but on the purpose

for which it is offered.” Koloda v. Gen. Motors Corp., 716 F.2d 373, 375 (6th Cir.

1983). Plaintiffs offer several purposes for the other similar incidents:

             To prove the existence of a product defect.
             To prove notice of a hazardous condition.
             To prove indifference towards the risk.
             To prove a plan or a scheme.
             To prove causation.

      Relevancy is the tendency of a fact to prove or disprove the truth of a point in

issue. Incidents that do not take place under similar circumstances might still be

substantially similar if they share a common cause. Plaintiffs’ proffered common

cause is the high center of gravity, which makes tip-overs more likely.

      “[A] jury would be far more likely to find that a design is defective if it learns

that the alleged defect resulted in a number of accidents.” Rimer, 641 F.2d at 456.

Plaintiffs must, therefore, establish a reasonable connection between the alleged

defect and the other accidents. If the other accidents were caused by forces not at

play in Plaintiffs’ accident, they are not relevant.




                                       Page 6 of 24
      In one unpublished Sixth Circuit opinion, a panel held that a plaintiffs’

proposed OSI in an exploding barrel firearm case were properly excluded by the

district court due to plaintiff’s inability to rule out other causes.

      Although the other incidents identified by the Plaintiffs involved barrel
      failures, they could not point to or rule out any cause of those failures.
      Based on the Plaintiffs’ inability to describe the factual circumstances
      surrounding each failure, the other incidents were properly excluded
      because there was no showing that they were “substantially similar” to
      Rodney’s accident.

Palatka v. Savage Arms, Inc., 535 F.App'x 448, 460 (6th Cir. 2013); but see
Cincinatti Ins. Co. v. Banks, 610 F.Appx. 453, 461 (6th Cir. 2015) (holding that
where an insurer claimed that an insured set the fire that destroyed his house, the
court did not err by admitting into evidence other house fires that occurred within
the same area and time span, even though deeper similarities were not shown).

      Of the 27 TIM Tickets, some are more detailed than others. For instance, the

July 2009 Edmonton, AB Incident is given only the one-line description: “chiller

was dropped on it’s [sic] side.” (Dkt. 146-2). By contrast, the June 2010 Jackson,

TN incident provides a more detailed description of how the chiller tipped over after

hitting a low spot in the mechanical room while being wheeled on castors. (Id.).

Defendant has not established that no witness could capably testify that at least some

of the chiller tip-overs described in the TIM Tickets occurred because of a high

center of gravity. If Plaintiffs fail to demonstrate either similar circumstances or

similar cause at trial for any given TIM Ticket, the evidence will be excluded as

irrelevant. That is not a determination that can be made, however, until it is clear

exactly how the witnesses characterize the circumstances and causality of the OSI.

                                        Page 7 of 24
      Defendants also argue that the TIM Tickets are hearsay. Rule 801 of the

Federal Rules of Evidence provides that a statement is not hearsay if it is offered

against a party and “was made by the party’s agent or employee within the scope of

that relationship and while it existed.” FED. R. EVID. 801(d)(2)(D). This is not to say

that every statement that appears within every TIM Ticket is an opposing party’s

statement, but the records themselves will not be excluded as hearsay.

      Finally, Defendants argue that OSI evidence will be unfairly prejudicial to

their case. Rule 403 of the Federal Rules of Evidence provides for the exclusion of

relevant evidence if its probative value is substantially outweighed by the danger of

unfair prejudice, confusing the issues, or misleading the jury. Olin-Mathieson Chem.

Corp. v. Allis-Chalmers Mfg. Co., 438 F.2d 833, 837-838 (6th Cir. 1971). There is

no indication at this juncture that jurors will be unable to understand the difference

between the Davis incident on trial and OSI involving different factual backgrounds.

  Defendant’s Motion in Limine to Exclude Tanhyun, Korea Other Incident
                             Evidence [145]

      In the Tanhyun, Korea incident, refrigerant leaked from a Trane chiller while

it was being serviced, and four people died of oxygen deficiency due to the toxic

effects of the leak. The incident clearly did not arise under similar circumstances or

from a common cause as the Davis incident, as required by Sixth Circuit law.

Nevertheless, Plaintiffs argue that this case goes to the magnitude of the risk



                                      Page 8 of 24
associated with the chiller, as it proves that Trane acted unreasonably by designing

an easy-to-tip machine filled with toxic gas.

      What Plaintiffs assume, however, is that a tip-over could cause a refrigerant

leak. Though this is hardly out of the question — the first thing the crew did after

the RTWD fell on Davis was test the air for refrigerant — there are no recorded

cases on the record where a tip-over caused a refrigerant leak. Moreover, Plaintiffs

could introduce evidence that the refrigerant within the chiller is toxic either by

stipulation or by questioning a qualified witness. A lurid description of the Tanhyun,

Korea incident would not be relevant to the issues in this trial.

    Defendant’s Motion in Limine to Exclude Admission of Taicang, China
                          Incident Evidence [143]

      In the Taicang, China incident, a chiller was lifted by overhead chains and,

while being maneuvered by employees, spun in place and crushed one employee’s

hands in the chains. After the Taicang China incident, Trane changed the location of

its lift points on the RTWD to improve lift safety.

      Trane’s Taicang report lists four corrective actions to avoid similar accidents.

Though three of the corrective actions involve lifting strategies, the fourth is to

“design the tip over hazard out of the product.” (Dkt. 143-3). The “RTWD Phase 2

Lifting Improvement” clarifies what this might mean by noting “[m]ost of condenser

side bracket lifting point is over [Center of Gravity], can not get high lifting point

for strength limitation of bolt and space in tubesheet under considered load

                                       Page 9 of 24
condition.” (Dkt. 143-4). The report contains graphics with the center of gravity

labeled and comparisons of the tip angle for RTWD models with different lifting

points. When Plaintiffs say that the Taicang incident was caused by the RTWD’s

unusual weight distribution, and when Defendant says that the Taicang incident was

caused by sub-optimal rigging procedures and lifting points, they are saying the

same thing. Plaintiffs can colorably argue that incident occurred because the center

of gravity moved above the supporting cables, causing the sudden inversion. Such a

narrative of the Taicang incident plausibly suggests a common cause — the high

center of gravity — with the Davis incident.

 Defendant’s Motion in Limine to Exclude Evidence of Subsequent Remedial
                             Measures [148]

      In 2015, Trane engineers and officials began discussing efforts to mitigate

the danger posed by the horizontal movement of Trane chillers. This included a

warning sign that was eventually implemented and that warned that the chiller was

top-heavy.

Federal Rule of Evidence 407 provides:

         When measures are taken that would have made an earlier injury or
      harm less likely to occur, evidence of the subsequent measures is not
      admissible to prove:
          negligence;
          culpable conduct;
          a defect in a product or its design; or
          a need for a warning or instruction.




                                     Page 10 of 24
      But the court may admit this evidence for another purpose, such as
      impeachment or — if disputed — proving ownership, control, or the
      feasibility of precautionary measures.

FED. R. EVID. 407.

       Plaintiffs seek to circumvent this rule by arguing that subsequently added

warning label would not have prevented the accident and therefore was not a

remedial measure. They argue that the new warning label added after the 2015

discussions was duplicative of the old warnings that were in place when Davis was

injured. The warning label could not have “made an earlier injury or harm less likely

to occur” they argue, because the same warning existed in 2012.

      In both the 2012 and 2015 warning, a three-language fine print “WARNING”

is used with “IMPROPER LIFTING AND MOVING” in the subheading. (Dkt. 148-

7). In the 2015 version, a separate sticker is added to the chiller with the same orange

WARNING strip, but also a picture of the chiller with red arrows pointing in the

directions it could fall and the larger print all caps language “EQUIPMENT IS TOP

HEAVY, USE CAUTION WHEN LIFTING/MOVING EQUIPMENT.” (Dkt. 148-

6; Dkt. 184-8).

      Though the effect may have been small, a more visible sign making clear that

the chiller was top heavy and therefore a fall risk certainly tended to decrease the

risk of tip-overs by more effectively informing the installer of the chiller’s weight

distribution. Plaintiffs cite no case law for their theory that subsequent remedial


                                      Page 11 of 24
measures must be in response to the specific accident at issue, and indeed such a

theory would add language to Rule 407. Evidence of the subsequently added

warning sign will be excluded.

      Defendants also seek to exclude certain discussions regarding the top-heavy

weight distribution of the chiller. These discussions will be excluded if they part of

the planning for the subsequent remedial measures. See In Re Air Crash Disaster,

86 F.3d 498 (6th Cir. 1996) (holding that post-crash internal memoranda considering

the advisability of a certain safety check that could have prevented the crash were

“part of a discussion about whether [Defendant] should recommend the check in the

future” and therefore excludable under Rule 407). They will not be excluded under

Rule 407, however, when the measures discussed were not actually executed.

               Defendant’s Consolidated Motions in Limine [144]

      Defendant has moved to exclude 25 specific types of evidence. These sub-

motions range from the non-controversial to the ambitious. The issues raised in these

25 sub-motions will be considered if and when they arise at trial.

      II.    PLAINTIFFS’ MOTIONS

Plaintiffs’ Motion in Limine to Exclude Portions of Thornton Testimony and
                              Documents [136]

      Nicholas Thornton was employed by the Wayne Westland Community School

District as the Supervisor of Energy Management Facility Services at the time of the

accident. He came to the scene after Mr. Davis had been removed by EMS and spoke

                                     Page 12 of 24
to several individuals. On the basis of conversations and observations at the scene,

Thornton wrote a brief report and gave testimony in deposition to the effect that

Johnson & Wood (Davis’ employer) was at fault for not using a professional rigging

service like they had told the school district they would. (Dkt. 136-2; 136-3).

       Rule 701 of the Federal Rules of Evidence requires lay witnesses to testify on

that which is “rationally based on the witness’s perception.” FED. R. EVID. 701(a).

Thornton will be permitted to testify on the information he gathered from his

observations while at the scene of the accident. He will not be permitted to testify

on what he surmised from hearsay conversations or his own hypotheses regarding

who is at fault for Davis’ injury.

       Plaintiffs argue that Thornton’s Report, which is a brief summary of the events

of the accident, is inadmissible hearsay and properly excluded under Rule 801.

Defendant argues in response that the report falls within the business records

exception to the hearsay rule because the record was “kept in the course of a

regularly conducted business activity.” FED. R. EVID. 803(6). In order for the report

to be admissible under this exception, Defendant must also show that “making the

record was a regular practice of that activity.” Id. There is no evidence on the record

that Thornton had a regular practice of making reports about contractors’ accidents

at the school district.




                                      Page 13 of 24
      Defendant cites two cases that emphasize that non-routinely kept business

records should not be excluded if the other indicia of trustworthiness mentioned in

Rule 803(6) are present. See U.S. v. Jacoby, 955 F.2d 1527, 1538 (11th Cir. 1992)

& Kassel v. Gannett Co., 875 F.2d 935 (1st Cir. 1989). Both of these cases held that

interruptions in routine record-keeping should not suffice to exclude evidence. In

this case, there is no indication that Thornton kept routine records of any sort. Absent

evidence to the contrary, his report will be excluded.

  Plaintiffs’ Motion in Limine to Exclude and Limit Evidence and Argument
             Regarding Non-Parties at Fault / Apportionment [138]

      On August 10, 2015, Trane filed a notice of nonparty fault against three

parties: Johnson & Wood, L.L.C. (Davis’ employer); Wayne Westland Community

Schools; and Melton Truck Lines, Inc. Plaintiff moved to strike the notice of non-

party fault against Johnson & Wood [18]. District Judge Avern Cohn issued a

Memorandum and Order [24] denying Plaintiff’s motion on February 10, 2016. The

order analyzed Michigan’s Tort Reform Laws of 1996 and found that under M.C.L.

600.2957(3), non-party fault could be properly allocated to an employer, even if the

Workers’ Compensation and Disability Act would bar recovery from the employer.

      Plaintiffs now argue that Johnson & Wood was not properly named as a non-

party at fault, because it could only be at fault by respondeat superior, and that

respondeat superior is not available for purposes of allocating non-party fault. MCL

600.2957(1) states in relevant part:

                                       Page 14 of 24
      In an action based on tort or another legal theory seeking damages for
      personal injury, property damage, or wrongful death, the liability of each
      person shall be allocated under this section by the trier of fact and…in
      direct proportion to the person's percentage of fault. In assessing
      percentages of fault under this subsection, the trier of fact shall consider
      the fault of each person, regardless of whether the person is, or could have
      been, named as a party to the action.

“The tort-reform statutes have replaced joint and several liability in most cases,

with each tortfeasor now being liable only for the portion of the total damages

that reflects that tortfeasor's percentage of fault.” Kaiser v. Allen, 480 Mich. 31,

37, 746 N.W.2d 92, 95 (Mich. 2008).

      Plaintiffs argue that in interpreting the interplay of vicarious liability doctrines

and M.C.L. 600.2957(1), the Kaiser court excluded vicariously liable parties from

non-party fault allocation. Kaiser dealt with the question of whether the common-

law set-off rule still applied that would spare the owner of a car from statutory

vicarious liability where a driver (who was not the owner) was at fault for the crash.

Essential to the Supreme Court’s ruling was the finding that a contrary rule would

allow a plaintiff to collect twice, once against the owner of the car and a second time

against the driver. The Court’s holding is as follows:

      To the extent that joint and several liability principles have not been
      abrogated by statute, they remain the law in Michigan. In vicarious-
      liability cases, in which the latent tortfeasor's fault derives completely from
      that of the active tortfeasor, there can be no allocation of fault.

Kaiser, 480 Mich. at 35–36, 746 N.W.2d at 94.



                                       Page 15 of 24
      It would, for instance, be inappropriate for Defendant to assign the same fault

to active tortfeasors and latent tortfeasors. Plaintiffs are right that the acts or

omissions of a vicariously liable tortfeasor do not constitute the proximate cause of

that injury. Here, however, Defendant is alleging multiple acts or omissions by

Johnson & Wood — including the failure to provide the Manual for the chiller to

Davis and the failure to instruct him on the proper use of the hydraulic jack — that

it alleges proximately caused his injury. These acts and omissions are properly

attributed to Johnson & Wood, not its various employees and corporate officers

individually. Kaiser certainly does not go so far as to create a rule that no corporate

entity can be named as a third-party at fault.

Plaintiff’s Motion in Limine to Exclude Evidence and Argument that the Use
of a Lifting Device to Jack Up the Chiller was Improper or that the Hydraulic
                  Ram was Improperly Used as a Jack [139]

      Defendant has maintained that Johnson & Wood’s decision to use a Westward

hydraulic ram to jack up the chiller was dangerous, because 1) Trane’s instructions

provided that the chiller should only be lifted from overhead or with a forklift, and

2) Westward instructed that the hydraulic ram should not be used a jack. Plaintiff

disputes that either Trane’s or Westward’s instructions were actually given and

argues that evidence that the use of the hydraulic ram was improper is irrelevant and

prejudicial.




                                      Page 16 of 24
      The major issue implicated by this motion is whether Trane’s instructions

adequately conveyed that the use of a jack was improper for installation. The

Installation and Operation Manual, which Plaintiffs dispute was ever provided to

Johnson & Wood, states that “[t]he Model RTWD/RTUD chiller should be moved

by lifting, unless the unit is ordered with the ‘Base Rail Forklifting’ option.” The

following page contains an all-caps WARNING with “Lifting and Moving

Instructions!” detailing how the chiller should be lifted. (Dkt. 159-2). Defendant

interprets this as evidence that the instructions made clear that only overhead lifting

was proper. Plaintiffs interpret these instructions as evidence that the instructions

did not explicitly rule out the use of a jack. This is a dispute for the jury to resolve.

      A motion in limine should not be used to resolve the factual questions of

whether Trane’s instructions precluded maneuvering the chiller by use of a jack and

whether the hydraulic ram was an appropriate tool to use as a jack. “In light of their

limited purpose, motions in limine should not be used to resolve factual disputes,

which remains the function of a motion for summary judgment, with its

accompanying and crucial procedural safeguards.” Louzon v. Ford Motor Co., 718

F.3d 556, 561 (6th Cir. 2013) (quoting Williams v. Johnson, 747 F.Supp.2d 10, 14

(D.D.C.2010)). Arguments that the use of a jack to lift the chiller was improper will

not be excluded at this juncture.




                                       Page 17 of 24
      The secondary issue is whether the crew’s use of the Westward hydraulic ram

was improperly used as a jack. Plaintiff argues that because it is undisputed that the

ram behaved just as a jack would have behaved, its improper use is irrelevant.

Defendants observe that the use of the ram was the basis for one of the MIOSHA’s

citations against Johnson & Wood. This does not automatically make the issue

admissible, as will be discussed in the section on the MIOSHA Report, but it can if

there is evidence that the violation of safety guidelines caused Davis’ injury. The

admissibility of evidence regarding the improper use of the ram as a jack will depend

on whether Defendant produces evidence that the improper use per se (beyond the

alleged decision to jack up the chiller) was a cause of Davis’ injury.

  Plaintiff’s Motion in Limine to Exclude Evidence or Argument that Trane
 Provided the Installation and Operation Manual to Johnson & Wood or that
                Plaintiff Failed to Read the IOM Manual [141]

      Plaintiffs argue that there is no evidence that Johnson & Wood ever received

the Installation and Operations Manual (“IOM”) for the chiller, and that Defendant

should not be able to argue that they did. Plaintiffs and Defendant both offer differing

interpretations of the testimony of Trane sales engineer Matthew Krusniak, Johnson

& Wood officer Brian Johnson, Plaintiff Kyle Davis, and Johnson & Wood’s Safety

Director, Steven Hall. As discussed avove, the purpose of motions in limine is not

to resolve factual disputes in advance of trial. The question of whether or when

Johnson & Wood received the IOM is a question for the jury.


                                      Page 18 of 24
 Plaintiff’s Motion in Limine to Exclude MIOSHA Report, Reference to and
     Reliance on the Report, and Testimony of MIOSHA Inspector [142]

      Following the incident, the Michigan Occupational Safety and Health

Administration (“MIOSHA”) conducted an investigation, produced a report, and

levied fines against Johnson & Wood. Those fines were reduced pursuant to a

settlement between Johnson & Wood and MIOSHA. Plaintiff argues that evidence

of the report, of the citations, of the fines, and of the settlement should all be

excluded.

      For a “violation of administrative rules and regulations” to be relevant, the

proponent must establish that “(1) the regulation is intended to protect against the

injury involved; (2) the plaintiff is within the class intended to be protected by the

regulation; and (3) the evidence will support a finding that the violation was a

proximate cause of the injury involved.” Estate of Goodwin by Goodwin v. Nw.

Michigan Fair Ass'n, 325 Mich. App. 129, 164, 923 N.W.2d 894, 919 (Mich. Ct.

App. 2018) (citing M. Civ. JI 12.03, use notes; M. Civ. JI 12.05). “[R]elevance must

be specifically established” before evidence of a violation may be used as evidence

of negligence. Klanseck v. Anderson Sales & Serv., Inc., 426 Mich. 78, 87, 393

N.W.2d 356 (Mich. 1986).

      The question therefore is whether evidence of the conduct for which the

MIOSHA citations were issued would support a finding that such conduct

proximately caused Davis’ injury. Citation Number one was for violating the rule:

                                     Page 19 of 24
“after a load has been raised, it shall be immediately cribbed, blocked, or otherwise

secured.” (Dkt. 142-2). Citation Number 2 was for violating the rule: “an accident

prevention program was not developed, maintained, and coordinated with

employees.” (Id.). It is certainly possible that evidence introduced at trial could

support a finding that either the lack of support or the lack of an accident prevention

program proximately caused Davis’ injury. The question of the admissibility of the

citations is therefore best resolved in light of the evidence presented at trial.

      Trane has conceded that the settlement agreement between Johnson & Wood

and MIOSHA will be inadmissible at trial. (Dkt. 158, pg. 19).

    Plaintiffs also challenge the admissibility of the MIOSHA report. Rule 803(8)

of the Federal Rules of Evidence provides for a public record exception for hearsay.

         A record or statement of a public office if:
         (A) it sets out:
         (i) the office’s activities;
         (ii) a matter observed while under a legal duty to report, but not
      including, in a criminal case, a matter observed by law-enforcement
      personnel; or
         (iii) in a civil case or against the government in a criminal case, factual
      findings from a legally authorized investigation; and
         (B) The opponent does not show that the source of information or
      other circumstances indicate a lack of trustworthiness.

FED. R. EVID. 803(8).
    In determining whether the “sources of information or other circumstances”

indicate lack of trustworthiness, the Advisory Committee Notes suggests four factors

for consideration:

                                       Page 20 of 24
      (1) the timeliness of the investigation; (2) the special skill or experience of
      the official; (3) whether a hearing was held on the level at which
      conducted, and (4) possible motivational problems.

Baker v. Elcona Homes Corp., 588 F.2d 551, 558 (6th Cir. 1978).

    Looking to the Advisory Committee’s four-part inquiry, the MIOSHA report

lacks indicia of trustworthiness. The investigation was conducted ten days after the

incident by an experienced workplace safety investigator, and so the first two factors

are satisfied. No hearing was held, however, and so the third factor is not satisfied.

Most problematically, the original copy of the investigative report has been lost, and

so the only copy of the report has all of the source witnesses’ names redacted. Absent

the identities of the source’s witnesses, it would be impossible for them to be cross-

examined on motivations they may have had for answering the way they did.

      An investigatory report will not be admissible if the sources of its factual

findings are unreliable. See Miller v. Field, 35 F.3d 1088, 1091 (6th Cir. 1994)

(holding that Rule 803(8) does not dispense with the requirement that the

investigator-declarant have first-hand knowledge of his or her factual findings); but

see Combs v. Wilkinson, 315 F.3d 548, 555–56 (6th Cir. 2002) (admitting a police

investigation report where the investigator had interviewed 123 witnesses on matters

which the witnesses had observed.). There is no bright-line rule on how many or

what types of witness statements should support the admission of an investigative

report derived from those statements as evidence.


                                      Page 21 of 24
      “[R]ule 803(8)(C) [should be applied] in a common sense manner, subject to

the district court's sound exercise of discretion in determining whether the hearsay

document offered in evidence has sufficient independent indicia of reliability to

justify its admission.” Miller v. Caterpillar Tractor Co., 697 F.2d 141, 144 (6th

Cir.1983) (quoting City of New York v. Pullman, Inc., 662 F.2d 910, 914 (2d

Cir.1981)). As long as the sources in the report remain redacted, the MIOSHA

Report’s conclusions — derived as they are from these sources, whose motivations

and sources of knowledge are unknown — are unreliable. The MIOSHA Report will

therefore be excluded.

 Emergency Motion to Exclude Defense Expert Mattice’s Untimely Rebuttal
                        and New Opinions [161]

      Plaintiffs seek to exclude evidence and data produced by Defense expert Jason

Mattice which they argue was produced two years after expert report disclosures

were due. For the reasons stated on the Record, this motion is granted.

                                    CONCLUSION

      Defendant has filed six motions in limine. The Court will exclude evidence of

the Tanhyun, Korea incident and Trane’s subsequent remedial measures will be

granted. The admissibility of OSI evidence from the TIM Tickets, the Quebec

Installation video, and the Taicang China Incident is best determined at trial.

      Plaintiffs have also filed six motions in limine. The Court will exclude the

Thornton Report, the MIOSHA Report, and the late-filed Mattice Report. The

                                      Page 22 of 24
admissibility of the range of other issues implicated by Plaintiffs’ motions will be

determined at trial.

      All of the Court’s rulings are tentative and may be amended or reversed

depending on circumstances and facts which arise at trial.

Accordingly,

      IT IS ORDERED that Defendant’s Motions to Exclude Tanhyun, Korea

Other Incident Evidence [145] and to Exclude Evidence of Subsequent Remedial

Measures [148] are GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Defendant’s Motions to Exclude

Admission of Dissimilar TIM Ticket Other Incident Evidence [146], to Exclude

Quebec Installation and Video Other Incident Evidence [147], and to Exclude

Admission of Dissimilar Taicang, China Incident Evidence [143] are DENIED.

      IT IS FURTHER ORDERED that Defendant’s Consolidated Motions in

Limine [144] are DENIED.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions to Exclude Portions

of Thornton Testimony and Documents [136] and to Exclude MIOSHA Report,

Reference to and Reliance on the Report, Citation, and Testimony of MIOSHA

Inspector [142] are GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions to Exclude and Limit

Evidence of Argument Regarding Non-Parties at Fault / Apportionment [138], to


                                     Page 23 of 24
Exclude Evidence and Argument that Use of a Lifting Device to Jack Up the Chiller

was Improper or that the Hydraulic Ram was Improperly Used as a Jack [139], and

to Exclude Evidence or Argument that Trane Provided the IOM Manual to Johnson

& Wood or that Plaintiff Failed to Read or Follow the IOM Manual [141] are

DENIED.

      IT IS FURTHER ORDERED that Plaintiffs’ Emergency Motion to Exclude

Defense Expert Mattice's Untimely Rebuttal and New Opinions and Data Dump

[161] is GRANTED.

      SO ORDERED.




                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: December 12, 2019             Senior United States District Judge




                                   Page 24 of 24
